Citation Nr: 1548671	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  06-27 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1989 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Columbia, South Carolina Department of Veterans Affairs Regional Office (RO).  This issue was previously before the Board in September 2010 and January 2012, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional remand is required to fulfill the Board's January 2012 remand directives, which were, in essence, a reissuance of the September 2010 remand directives.

Both the September 2010 and January 2012 remands instructed that a medical opinion be obtained pertaining to the etiology of any currently diagnosed bilateral shoulder disability.  X-ray findings noted on a November 2010 VA examination report, indicated that the Veteran suffered from acromioclavicular joint disease, possibly representing rheumatologic arthropathy or endocrine-based disease, such as hyperparathyroidism.  The November 2010 examiner did not provide an etiological opinion for the X-ray findings with regard to the Veteran's active service, as such the January 2012 remand requested an addendum for an etiological opinion.  

A February 2012 VA addendum report simply restates the November 2010 findings and opined that the findings were not related to the Veteran's active service, but were due to "medical or metabolic disease."  The Board finds that the February 2012 VA addendum opinion and rationale are inadequate as they do not address, in any way, service incurrence or possible nexus.  

Moreover, the negative November 2010 opinion appears to be based, in part, on the examiner's finding that there was a lack of tenderness over the shoulder over the AC joint and shoulder, excellent range of motion, and no functional impairment.  Such is significant because records from the Veteran's treating chiropractor suggest the opposite.  Specifically, records from November 2014 appear to indicate that the Veteran had muscle spasms and reduced function of the shoulders and possibly decreased motion.  There is also an unclear reference to muscular and/or biomechanical problems with respect to the shoulders.  

Upon review of the record, the Board finds that compliance with the remand directives has still not been achieved.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2015, the Veteran informed VA that she would be outside of the Continental United States from July 2015 until December 2015.  As such, the action directed below should not be conducted until VA verifies that the Veteran has returned to the country and is available to participate in the requested development.  

Accordingly, the case is REMANDED for the following action:

1. In December 2015, after verifying that the Veteran has returned to the Continental United States, schedule her for a VA examination by an examiner who has not previously examined her or provided an opinion in this matter and who has sufficient expertise to determine the nature and etiology of any current bilateral shoulder disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  A complete rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should respond to the following:

(a) Identify any disability of the left and/or right shoulder that currently exists or has existed during the appeal period.  The examiner should address the November 2010 X-ray findings as well as the clinical significance of the chiropractor records from 2014. 

(b) For any diagnosed bilateral shoulder disability, is it at least as likely as not (a 50 percent or better probability) that the disability had its onset in service or is otherwise etiologically to the Veteran's active service.

(c) For any diagnosed bilateral shoulder disability, is it at least as likely as not (a 50 percent or better probability) that the disability is caused or aggravated (made permanently worse) by a service connected cervical spine disability.

2.  Then, readjudicate the claim on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




